                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW MEXICO

EARL MAYFIELD,
      Petitioner,

        v.                     Civil Case No. 1:17-cv-00891-MV-SMV

GREG MORRIS, TOM RUIZ, and
STATE OF NEW MEXICO,
      Respondents.

                          ORDER EXTENDING
                       TIME TO FILE OBJECTIONS

        THE COURT, having reviewed the unopposed motion by Petitioner

Earl Mayfield, by and through counsel of record, Scott M. Davidson, Esq.,

to extend the time within which to file objections to the Magistrate

Judge’s Proposed Findings and Recommended Disposition from March

13, 2020 to March 27, 2020, and having been apprised of the premises,

finds that the motion is well taken and will be granted.

        The Petitioner’s Objections shall be due on or before March 27,

2020.

  IT IS SO ORDERED.

                                    ______________________
                                    Honorable Stephan M. Vidmar
                                    Federal Magistrate Judge
                                    United States District Court
                                    District of New Mexico

                                       1
Submitted by:

/s/ Scott M. Davidson
SCOTT M. DAVIDSON
THE LAW OFFICE OF SCOTT M. DAVIDSON, PH.D., ESQ.
1011 Lomas Boulevard NW
Albuquerque, NM 87102
505.255.9084 (ph)
505.213.7212 (fax)
scott@justappeals.net
Counsel for Petitioner

Electronically approved on March 9, 2020
Jane Bernstein, Esq.
Assistant Attorney General
Counsel for Respondent




                                     2
